Exhibit 10.25

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is entered into as of March 27,
2010 between Tom Douglas Moeller (“you”) and Florists' Transworld Delivery,
Inc., a Michigan corporation (the "Company").

 

In consideration of the mutual promises and covenants set forth below and in the
Confidentiality Agreement and Non-Competition Agreement referenced herein, you
and the Company hereby agree as follows:

 

1.



Term; Position. The term of this Agreement will commence on April 12, 2010 (the
"Effective Date") and extend for two years from the Effective Date, unless this
Agreement is earlier terminated as provided herein (which term shall
automatically renew for successive one year terms thereafter unless the Company
provides written notice of non-renewal to you at least ninety (90) days prior to
the expiration of the then current term) (the "Term").  For the avoidance of
doubt, you will not be entitled to the benefits pursuant to Section 4 and the
payments pursuant to Section 7 of this Agreement by reason of the Company
electing not to renew the Term.  During the Term, you will serve as the
Company's Executive Vice President, Florist Division and will have such duties
and responsibilities consistent with your position or such other duties and
responsibilities as may from time to time be determined by the Chief Executive
Officer or President of the Company or United Online, Inc. ("United
Online").  You will report to a member of senior management of the Company or
United Online as may be designated by the Chief Executive Officer or President
of the Company or United Online. You will agree to devote your full-time
attention, skill and efforts to the performance of your duties for the Company.

 

2.



 Salary and Benefits.

 

(a) You will be paid a salary at an annualized rate of $350,000, payable in
bi-weekly or semi-monthly installments in accordance with the Company's standard
payroll practices, subject to such increases as may be determined from time to
time by the Company.

 

(b) You will be eligible to participate in the employee benefit plans, including
its 401(k) plan, that are made generally available to the Company's senior
executives. You will be entitled to a minimum of four (4) weeks of paid vacation
each year or such greater amount as determined in accordance with the standard
vacation policy in effect for the Company.

 

(c) The Company will promptly reimburse you for all reasonable and necessary
business expenses you incur in connection with the business of the Company and
the performance of your duties hereunder upon your submission of reasonable and
timely !documentation of the expenses.  Business expenses will be reimbursed no
later than the end of the calendar year following the calendar year in which
such expense was incurred, and the amounts reimbursed in any one calendar year
shall not affect the amounts reimbursable in any other calendar year.  In
addition, your right to receive such reimbursements may not be exchanged or
liquidated for any



--------------------------------------------------------------------------------

 



other benefit.

 

3.



Bonus.

 

(a) Signing Bonus. You will be paid a signing bonus (the "Signing Bonus") in an
amount equal to $100,000, which will be paid in a lump sum within seven (7) days
following the Effective Date, provided the Company receives in advance thereof
documentation evidencing to the Company's reasonable satisfaction the $100,000
retention bonus you forfeited upon termination of your employment with Wrigley
that you otherwise would have received if you had remained employed through
October 2010.  In the event your employment with the Company is terminated prior
to the one (1) year anniversary of the Effective Date (i) by the Company "for
cause" (as defined below) or (ii) by you other than as a result of death,
"Disability" or for "good reason" (each term as defined below), you will pay the
Company the full amount of the Signing Bonus within fourteen (14) days following
the date of termination.

 

(b) Annual Bonus. For each fiscal year of the Company during your period of
employment, you will be eligible to participate in a bonus program with
eligibility for up to 100% of your annualized base salary; provided, however,
that for the 2010 fiscal year, your annual bonus will be prorated from the
Effective Date.  The performance criteria for purposes of determining your
actual bonus for each fiscal year will be established by the Company.  Except as
otherwise determined by the Company or as set forth herein, you will be entitled
to a bonus award only if you are employed by and in good standing with the
Company on the date bonus payments are paid for that fiscal year.  Your annual
bonus award will be paid no later than the 15th day of the third month following
the end of your taxable year or, if later, the end of the Company's taxable year
in which such bonus award is earned.

 

4.



Restricted Stock Unit and Other Equity Awards.

 

(a) Effective on the 15th day of the second month of the calendar quarter
coinciding with or next following the Effective Date (the "Award Date"), you
will be awarded restricted stock units covering 65,000 shares of the United
Online's common stock (the "RSU Award").  The RSU Award will be granted under a
stock plan of United Online (the "Plan") and will be subject to the terms and
conditions set forth in the Plan and the restricted stock unit agreement for
such RSU Award.  Your RSU Award will vest, and the underlying shares will be
issued, according to the following schedule subject to your continued employment
with the Company through such vesting dates: twenty-five percent (25%) of the
RSU Award will vest on each succeeding anniversary date of the Award Date.

 

(b) Except as set forth in Section 4(c) of this Agreement, if your employment is
terminated by the Company "without cause" or by you for "good reason" (as each
term is defined below) during the Term, the vesting and (subject to Section
7(e)) payment of your RSU Award and any other equity awards you hold as of the
date of such termination will be accelerated  by the additional number of shares
in which you would have otherwise been vested at the time of such termination
had you completed an additional twelve (12) months of employment with the
Company, calculated as if such RSU Award and any such other equity awards vested
on a monthly basis.  Such vesting acceleration and (subject to Section 7(e))
payment are subject to your timely



--------------------------------------------------------------------------------

 



execution and delivery to the Company of the Release referred to in Section
7(b), and except as otherwise expressly provided in the agreement evidencing a
particular restricted stock unit award, the shares of common stock underlying
the restricted stock units that vest on such an accelerated basis will be issued
to you on the sixtieth (60th) day following the date of your termination
"without cause" or your resignation for "good reason", provided the executed
Release required of you pursuant to Section 7(b) is at that time effective,
enforceable and irrevocable in accordance with applicable law.  In no event will
the number of shares which vest on such an accelerated basis with respect to any
particular equity grant exceed the number of shares unvested immediately prior
to the date of such termination with respect to such grant.

 

(c) If your employment is terminated by the Company "without cause" or by you
for "good reason" (as each term is defined below) in connection with, or within
twelve (12) months after, a change in control of United Online (as defined in
the applicable stock plan, stock option agreement or restricted stock unit
agreement), the vesting and (subject to Section 7(e)) payment of your RSU Award
and any other equity awards you hold as of the date of such termination will be
accelerated by the additional number of shares in which you would have otherwise
been vested at the time of such termination had you completed an additional
twelve (12) months of employment with the Company or, if greater, an additional
period of service equal in duration to the actual period of service you
completed between the Effective Date (or, with respect to any such other equity
awards you hold outstanding as of the date of such termination, the date of the
commencement of vesting with respect to such equity awards) and the date of such
termination , in all cases calculated as if such RSU Award and such other equity
awards vested on a monthly basis.  Such vesting acceleration and (subject to
Section 7(e)) payment are subject to your timely execution and delivery to the
Company of the Release referred to in Section 7(b), and the shares of common
stock underlying the restricted stock units that vest on such an accelerated
basis will be issued in accordance with the same issuance provisions set forth
in Section 4(b) above.  In no event will the number of shares which vest on such
an accelerated basis with respect to any particular equity grant exceed the
number of shares unvested immediately prior to the date of such termination with
respect to such grant.

 

(d) Upon the termination of your employment during the Term as a result of death
or Disability (as defined below), the vesting and (subject to Section 7(e))
payment of your outstanding RSU Award and any other equity awards you hold as of
the date of such termination will be accelerated by the additional number of
shares in which you would have been vested at the time of such termination if
you had completed an additional twelve (12) months of service, and such shares
shall be issued, subject to the Company's collection of all applicable
withholding taxes, within the 60-day period following the date of termination,
calculated as if such RSU Award and any other such equity awards vested on a
monthly basis; provided however, that in no event will the number of shares
which vest on such an accelerated basis with respect to any particular equity
grant exceed the number of shares unvested immediately prior to the date
of  such termination with respect to such grant.  For purposes of this
Agreement, “Disability” means your inability to engage in any substantial
gainful activity necessary to perform your duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months.

 



--------------------------------------------------------------------------------

 



(e) In the event of any inconsistency between the terms set forth in this
Section 4 and the terms set forth in the agreement evidencing your RSU Award,
the terms set forth in this Agreement will control. The provisions of this
Section 4 and Section 7 will apply to the RSU Award, and will also apply to
future equity awards, except to the extent specifically stated in the applicable
award agreement or in a resolution of the Board of Directors or committee
thereof of United Online.

 

5. Policies; Procedures. As an employee of the Company, you agree to abide by
all of the policies and procedures in effect for the Company, including (without
limitation) the insider trading policy, the code of ethics and the employee
handbook, as well as the Confidentiality and Non-Competition Agreement between
you and the Company of even effective date herewith (the “Confidentiality
Agreement”), a copy of which is attached hereto as Appendix A and incorporated
herein by reference).

 

6. At Will Employment.  Notwithstanding anything to the contrary contained
herein, your employment with the Company will be "at will" and will not be for
any specified term, meaning that either you or the Company will be entitled to
terminate your employment at any time and for any reason, with or without cause
or advance notice. Any contrary representations that may have been made to you
are superseded by the terms set forth in this Agreement.  This is the full and
complete agreement between you, the Company and United Online on this subject.
Although your job duties, title, compensation and benefits, as well as the
personnel policies and procedures applicable to the Company, may change from
time to time, the "at will" nature of your employment may only be changed in an
express written agreement signed by you and the Chief Executive Officer of the
Company or United Online.

 

7.



Separation from Service.

 

(a) Termination by You Without Good Reason. If you terminate your employment
with the Company for any reason other than as a result of your death or
Disability or your resignation for "good reason" (as defined below) , then all
obligations of the Company as set forth in this Agreement will cease, other than
the obligation to pay you, on your termination date, any earned but unpaid
compensation for services rendered through that date and any accrued but unused
vacation days as of your termination date (collectively, the “Accrued
Obligations”). Notwithstanding your Separation from Service pursuant to this
Section 7(a), you will continue to be obligated to comply with the terms of the
policies, procedures and agreements referenced in Section 5 above.

 

(b) Termination by the Company; Termination by You for Good Reason.  If your
employment is terminated by the Company "without cause" (as defined below)
during the Term or you terminate your employment for "good reason" (as defined
below) during the Term, and subject to your timely execution (without revoking)
and delivery to the Company of a comprehensive agreement releasing the Company
and its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other parties and containing such other and additional terms
as the Company deems satisfactory ("Release"), which becomes effective after the
expiration of any applicable revocation period, the Company will pay you a
separation payment (the “Separation Payment”) equal to the sum of (i) twelve
(12) months of your then



--------------------------------------------------------------------------------

 



current annual base salary, (ii) your Annual Bonus (as defined below) , and
(iii) a prorated portion of your Annual Bonus (as defined below) . In addition ,
notwithstanding the second to last sentence of Section 3(a) hereof, if your date
of termination occurs following the end of a fiscal year and prior to the date
that you would have otherwise been entitled to be paid your annual bonus for
such fiscal year, the Company will pay you an amount equal to the annual bonus
that you would have received had you remained employed by and in good standing
with the Company through the date the annual bonus for such fiscal year is paid
, which amount shall be paid at the same time and manner that such payment would
have been paid to you had you remained employed through such date. Solely for
purposes of the first sentence hereof, "Annual Bonus"  shall mean the lesser of
(1) 100% of your then current annual base salary and (2) the most recent annual
bonus paid to you for a full fiscal year. The Release required to be executed by
you in order for you to receive the Separation Payment and the accelerated
vesting of your equity awards must be executed and delivered to the Company
within 2 1 days (or 45 days to the extent such longer period is required under
applicable law) after the effective date of your termination "without cause" or
for "good reason". Subject to the provisions of Section 7(e) and your continued
compliance with the policies, procedures and agreements referenced in Section 5
above, the Separation Payment will be paid in a series of twelve (12) successive
equal monthly installments, with the first such installment payment to be paid
on the sixtieth (60th)-day following the date of your termination , provided
your executed Release is at that time effective, enforceable and irrevocable in
accordance with applicable law, and each subsequent installment will be paid on
a successive monthly basis, on the last regularly- scheduled payday each month
for the Company's salaried employees, over the remainder of the installment
period.  Each installment payment shall be subject to the Company's collection
of all applicable withholding taxes and shall be treated as a series of separate
payments for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code").  However, if you are, as of the termination date, a
specified employee for purposes of Section 409A of the Code, then the Separation
Payment installments of this Section 7(b) will be subject to the delayed payment
provisions of Section 7(e) below.

 

If your employment is terminated by the Company "without cause" or by you for
"good reason" during the Term, the Company will have no further obligation to
you pursuant to this Agreement other than the Accrued Obligations, the
acceleration of vesting provided in Section 4 above and the obligations of the
Company pursuant to this Section 7(b).

 

If your employment is terminated by the Company "with cause" as defined below,
the Company will have no further obligation to you under the terms of this
Agreement, other than the Accrued Obligations.

 

Notwithstanding the termination of your employment by the Company "with cause"
or "without cause," or by you for "good reason", you will continue to be
obligated to comply with the terms of the policies, procedures and agreements
referenced in Section 5 above.

 

If any payment or benefit received or to be received by you (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penal ties, are hereafter
collectively



--------------------------------------------------------------------------------

 



referred to as the "Excise Tax''), then , the cash payments provided to you
under this Agreement shall first be reduced , with each such payment to be
reduced pro-rata but without any change in the payment date and with the monthly
installments of the Separation Payment to be the first such cash payments so
reduced, and then, if necessary, the accelerated vesting of your equity awards
pursuant to the provisions of this Agreement shall be reduced in the same
chronological order in which those awards were made, but only to the extent
necessary to assure that you receive only  the greater of (i) the amount of
those payments and benefits which would not constitute a parachute payment under
Section 280G of the Code or (ii) the amount which yields you the greatest
after-tax amount of benefits after taking into account any Excise Tax imposed on
the payments and benefits provided you hereunder (or on any other payments or
benefits to which your may become entitled in connection with any change in
control or ownership of the Company or the subsequent termination of your
employment with the Company).

 

(c) Termination by Death or Disability.  If your employment is terminated during
the Term as a result of your death or Disability, the Company will be obligated
to pay the Accrued Obligations to you, your estate or beneficiaries (as the case
may be), and such Accrued Obligations shall be paid within 60 days following the
date of such termination, subject to the company's collection of all applicable
withholding taxes. In the event of a termination of your employment due to death
or Disability, you or your estate or beneficiaries, as the case may be, will be
entitled to the accelerated vesting of your equity awards as set forth in
Section 4(d) above.  The provisions of this Section 7(c) will not affect or
change the rights or benefits to which you are otherwise entitled under the
Company's employee benefit plans or otherwise.

 

(d)



Definitions.

 

For purposes of this Agreement, the following definition s will be in effect:

 

"good reason" means:

(i)



a material reduction in your base salary without your prior written consent ;

(ii)



a material  reduction in your position, duties or responsibilities  without your
prior written consent, unless such reduction is effected at the request of Mark
R. Goldston;

(iii)



a material change in your place of employment which is not within a 50-mile
radius of the following address, without your prior written consent: 3113
Woodcreek Drive, Downers Grove, IL 60515; or

(iv)



any material un-waived breach by the Company of the terms of this Agreement;

 

provided however, that with respect to any of the clause (i) - (iv) events
above, you will not be deemed to have resigned for good reason unless (A) you
provide written notice to the Company of the existence of the good reason event
within ninety (90) days after its initial occurrence, (B) the Company is
provided with thirty (30) days in which to cure such good reason event , and (C)
your termination of employment is effected within one hundred eighty ( 180) days
following the occurrence of the non-cured clause (i) - (iv) event.

 





--------------------------------------------------------------------------------

 



"with cause" means your commission of any one or more of the following acts:

 

(i)



willfully damaging of the property , business, business relationships ,
reputation or goodwill of the Company or its affiliates;

(ii)



commission of a felony or a misdemeanor involving moral turpitude;

(iii)



theft, dishonesty, fraud or embezzlement;

(iv)



willfully violating any rules or regulations of any governmental or regulatory
body that is or is reasonably expected to be injurious to the Company or its
affiliates;

(v)



the use of alcohol, narcotics or other controlled substances to the extent that
it prevents you from efficiently performing services for the Company or its
affiliates;

(vi)



willfully injuring any other employee of the Company or its affiliates;

(vii)



willfully injuring any person in the course of performance  of  services
for  the Company or its affiliates;

(viii)



disclosing to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its affiliates;

(ix)



solicitation of business on behalf of a competitor or a potential competitor of
the Company or its affiliates;

(x)



harassment of any other employee of the Company or its affiliates or the
commission of any act which otherwise creates an offensive work environment for
other employees of the Company or its affiliates;

(xi)



failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company or United Online does or may adversely affect the
business or operations of the Company or its affiliates;

(xii)



breach of any material term of this Agreement; or

(xiii)



any other act or omission that is determined to constitute "cause" in the good
faith discretion of the Board of Directors of the Company or United Online.

 

"without cause" means any reason not within the scope of the definition of the
term "with cause."

 

(a) Code Section 409A. Notwithstanding any provision in this Agreement to the
contrary (other than Section 7(f) below) , no payment or distribution under this
Agreement which constitutes an item of deferred compensation under Section 409A
of the Code and becomes payable by reason of your termination of employment with
the Company will be made to you until you  incur a "separation  from service"
(as such term  is defined  in Treasury  Regulations issued under Section 409A of
the Code) in connection with such   termination of employment. For purposes of
this Agreement, each amount to be paid or benefit to be provided you shall be
treated as a separate identified payment or benefit for purposes of Section 409A
of the Code.  In addition , no payment or benefit which constitutes an item of
deferred compensation under Section 409A of the Code and becomes payable by
reason of your separation from service will be made to you prior to the earlier
of (i) the first day of the seventh (7th) month measured from the date of such
separation from service or (ii) the date of your death, if you are deemed at the
time of such separation from service to be a specified employee (as determined
pursuant to Code Section 409A



--------------------------------------------------------------------------------

 



and the Treasury Regulations thereunder) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code. Upon the expiration of the applicable deferral period,
all payments and benefits deferred pursuant to this Section 7(e) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or provided to you in a lump sum on the
first day of the seventh (7th) month after the date of your separation from
service or, if earlier, the first day of the month immediately following the
date the Company receives proof of your death. Any remaining payments or
benefits due under this Agreement will be paid in accordance with the normal
payment dates specified herein.

 

(f) Notwithstanding Section 7(e) above, the following provisions shall al so be
applicable to you if you are a specified employee for purposes of Section 409A
of the Code at the time of your separation of service:

 

(i) Any payments or benefits which become due and payable to you during the
period beginning with the date of your separation from service and ending on
March 15 of the following calendar year shall not be subject to the holdback
provisions of Section 7(e) and shall accordingly be paid as and when they become
due and payable under this Agreement in accordance with the short-term deferral
exception to Section 409A of the Code.

 

(ii) The remaining portion of the payments and benefits to which you  become
entitled under this Agreement, to the extent they do not in the aggregate exceed
the dollar limit described below and are otherwise scheduled to be paid no later
than the last day of the second calendar year following the calendar year in
which your separation from service occurs, shall not be subject to any deferred
commencement date under Section 7(e) and shall be paid to you as they become due
and payable under this Agreement.  For purposes of this subparagraph (ii), the
applicable dollar limitation will be equal to two times the lesser of (i) your
annualized compensation (based on your annual rate of pay for the calendar year
preceding the calendar year of your separation from service, adjusted to reflect
any increase during that calendar year which as expected to continue
indefinitely had such separation from service not occurred) or (ii) the
compensation limit under Section 401(a)( 17) of the Code as in effect in the
year of such separation from service.  To the extent the portion of the
severance payments and benefits to which you would otherwise be entitled under
this Agreement during the deferral period under Section 7(e) exceeds the
foregoing dollar limitation, such excess shall  be paid in a lump sum upon the
expiration of that deferral period, in accordance with the deferred payment
provisions of Section 7(e), and the remaining  severance payments and benefits
(if any) shall be paid in accordance with the normal payment dates specified for
them herein.

 

(g) To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Section 409A of the Code and the Treasury Regulations thereunder, such provision
shall be interpreted and applied in a manner that complies with the applicable
requirements of Section 409A of the Code and the Treasury Regulations
thereunder.

 

8. Withholding Taxes. All forms of compensation payable pursuant to the terms
this Agreement, whether payable in cash, shares of United Online's common stock
or other property,



--------------------------------------------------------------------------------

 



are subject to reduction to reflect the applicable withholding and payroll
taxes.

 

9.



Entire Agreement. This Agreement, together with the Confidentiality Agreement,
any handbooks, policies and procedures in effect from time to time and the
applicable stock plans and any stock option agreements, restricted stock unit
agreements or other agreement evidencing the equity awards made to you from time
to time during your period of employment (including, without limitation, the RSU
Award), contains all of the terms of your employment with the Company and
supersede any prior understandings or agreements relating to the subject matter
hereof, whether oral or written, between or among you, United Online and the
Company.  Nothing herein shall affect any written indemnification agreement
between you and the Company or any of its affiliates in effect on the date
hereof.  If any provision of this Agreement is held by an arbitrator or a court
of competent jurisdiction to conflict with any federal, state or local law, or
to be otherwise invalid or unenforceable, such provision shall be construed in a
manner so as to maximize its enforceability while giving the greatest effect as
possible to the intent of the parties.  To the extent any provision cannot be
construed to be enforceable, such provision will be deemed to be eliminated from
this Agreement and of no force or effect, and the remainder of this Agreement
will otherwise remain in full force and effect and be construed as if such
portion had not been included in this Agreement.  This Agreement is not
assignable by you.  This Agreement may be assigned by the Company to its
affiliates or to successors in interest to the Company or its lines of business.

 

10.Amendment and Governing Law.  This Agreement may not be amended or modified
except by an express written agreement signed by you and the Chief Executive
Officer of the Company or United Online.  The validity, interpretation,
enforceability, and performance of this Agreement and the resolution of any
disputes will be governed by and construed and enforced in accordance with the
internal laws of the State of Illinois, without giving effect to the conflicts
of laws principles thereof. You and the Company consent to jurisdiction and
venue in any federal or state court of competent jurisdiction located in the
City of Chicago.

 

11.Surviving Provisions.  Following any termination of this Agreement, Sections
5, 6, 7(e), and (g), 8, 9, 10 and 11 will survive, and, if your employment with
the Company continues thereafter, your employment with the Company will continue
to be "at will".

 

 

 

 

[Signature Page Follows]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated in the opening paragraph.

 

 

 

/s/ Tom Douglas Moeller

Tom Douglas Moeller

 

 

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By: /s/ Robert S. Apatoff

Robert S. Apatoff

President

 







--------------------------------------------------------------------------------

 



Appendix A

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

 

This CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the "Agreement") is

entered into as of March 27, 2010 between Florists’ Transworld  Delivery, Inc.
(the "Company") and Tom Douglas Moeller (the "Employee").

 

RECITALS:

 

A. The Company and the Employee have entered into that certain Employment
Agreement as of the date of this Agreement pursuant to which the Employee will
serve as Executive Vice President, Florist Division of the Company; and

 

B. In connection therewith, the Company and the Employee desire to provide for
certain additional obligations.

 

NOW, THEREFORE, in consideration of the offer to and acceptance by the Employee
of employment as Executive Vice President, Florist Division of the Company and
of other good and valuable consideration, the receipt, sufficiency and adequacy
of which are hereby acknowledged, the parties hereto additionally agree as
follows:

 

Section 1.Secrecy, Non-Competition, No Interference and Non-Solicitation.

 

(a) No Competing Employment.  The Employee acknowledges that (i) the agreements
and covenants contained in this Section l are essential to protect the value of
the Company's business and assets and (ii) by virtue of his employment with the
Company , the Employee will obtain such knowledge, know-how , training  and
experience of such a character that there is a substantial probability that such
knowledge, know-how, training and experience could be used to the substantial
advantage of a competitor of the Company and to the Company's substantial
detriment. Therefore, the Employee agrees that, for the period (the "Restricted
Period”) commencing on the date of this Agreement and ending on the date that is
twelve ( 12) months after the date on which the Employee is no longer employed
by  the Company for any reason, the Employee shall not participate, operate,
manage, consult, join , control or engage, directly or indirectly, for the
benefit of the Employee or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, consultant,
agent, officer, stockholder, member, investor, agent or otherwise, in any
business activity if such activity constitutes the sale or provision of floral
products or services that are similar to, or competitive with, floral products
or services then being sold or provided by the Company or any of its
subsidiaries or affiliated companies, including, without limitation , retail
florists' business services, floral order transmission and related network
services, development and distribution of branded floral products on the
Internet or other consumer direct segment of the floral industry (including,
without limitation, lnterflora, Inc., Teleflora LLC., 1-800- FLOWERS.COM, Inc.,



--------------------------------------------------------------------------------

 



Proflowers.com, and Floral Source) (a "Competitive Activity"), in any of: the
City of Downers Grove, Illinois, the County of DuPage, Illinois or any other
city or county in the State of Illinois; the District of Columbia or any other
state, territory, district or commonwealth of the United States or any county,
parish, city or similar political subdivision in any other state, territory,
district or commonwealth of the United States; any other country or territory
anywhere in the world or in any city, canton, county, district, parish, province
or any other political subdivision in any such country or territory; or anywhere
in the world (each city, canton, commonwealth, county, district, parish,
province, state, country, territory or other political subdivision or other
location in the world shall be referred to as a "Non-competition Area").  The
parties to this Agreement intend that the covenant contained in the preceding
sentence of this Section 1(a) shall be construed as a series of separate
covenants, one for each city, canton, commonwealth, county, district, parish,
state, province, country, territory, or other political subdivision or other
area of the world specified.  Except for geographic coverage, each separate
covenant shall be considered identical in terms to the covenant contained in the
preceding sentence.  The parties further acknowledge the breadth of the
covenants, but agree that such broad covenants are necessary and appropriate in
the light of the global nature of the Competitive Activity.  If, in any judicial
or other proceeding, a court or other body declines to enforce any of the
separate covenants included in this Section 1(a), the unenforceable covenant
shall be considered eliminated from these provisions for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
to be enforced.  Notwithstanding the foregoing, the Employee may maintain or
undertake purely passive investments on behalf of the Employee, the Employee's
immediate family or any trust on behalf of the Employee or the Employee's
immediate family in companies engaged in a Competitive Activity so long as the
aggregate interest represented by such investments does not exceed 1% of any
class of the outstanding publicly traded debt or equity securities of any
company engaged in a Competitive Activity.

 

(b) Nondisclosure of Confidential Information.  The Employee, except in
connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Employee's employment with the Company or at
any time thereafter, any information not in the public domain, in any form,
acquired by the Employee while employed by the Company or, if acquired following
the Employee's employment with the Company, such information that, to the
Employee's knowledge , has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or any of its
affiliates, relating to the Company, United Online, Inc., a Delaware corporation
and the parent corporation of the Company ("UOL"), or any of its successors or
their subsidiaries or affiliated companies (collectively, the "UOL Group"),
including but not limited to trade secrets, technical information, systems,
procedures , test data, price lists, financial or other data (including the
revenues, costs or profits associated with any of the Company's products or
services), business and product plans, code books, invoices and other financial
statements, computer programs, discs and printouts, customer and supplier lists
or names, personnel files, sales and advertising material, telephone numbers,
names, addresses or any other compilation of information, written or unwritten,
that is or was used in the business of the Company, UOL, any predecessor of the
Company , UOL or any of the Company's, or UOL 's subsidiaries, affiliates,
successors or assigns. The Employee agrees and acknowledges that all of such
information, in any form, and copies and extracts thereof are and shall remain
the sole and exclusive property of the Company or other UOL Group entity, and
upon termination of his employment with the Company, the Employee shall return
to the Company the originals and all



--------------------------------------------------------------------------------

 



copies (and shall delete all such items in electronic format) of any such
information provided to or acquired by the Employee in connection with the
performance of the Employee's duties for the Company, and shall return to the
Company all files, correspondence, computer equipment and disks or other
communications (including any such materials in electronic format) received,
maintained  or originated by the Employee during the course of the Employee's
employment.

 

(c) No Interference and Non-Solicitation. During the Restricted Period, the
Employee shall not, whether for the Employee 's own account or for the account
of any other individual, partnership , firm, corporation or other business
organization (other than the Company), solicit, endeavor to entice away from the
Company, UOL, or any of the Company's or UOL 's subsidiaries or affiliated
companies, or otherwise interfere with the relationship of the Company or UOL or
any of its or their subsidiaries or affiliated companies with, any person who,
to the knowledge of the Employee, is (or has at any time within the preceding
three months been) employed by or otherwise engaged to perform services for the
Company, UOL or any of the Company's or UOL 's subsidiaries or affiliated
companies (including, but not limited to, any independent sales representatives
or organizations) or any entity who is, or was within the then most recent
12-month period, a customer or client of the Company, UOL , any predecessor of
the Company or UOL or any of the Company's or UOL 's subsidiaries or affiliated
companies (a "Customer") or a supplier or vendor of the Company or UOL or any of
the Company's or UOL's subsidiaries or affiliated companies (a "Supplier");
provided,  however, that this Section l(c) shall not prohibit the Employee from
employing, for the Employee 's own account, following a termination of the
employment of the Employee, any person employed by a Customer or Supplier, if
such employment is not in connection with a Competitive Activity.

 

Section 2.Calculation of Time Period.  The Employee agrees that if the Employee
violates the provisions of Section 1(a) of this Agreement, the running of the
Restricted Period shall be tolled for the period in which the Employee is in
violation of such non-competition provisions. The Employee understands that the
foregoing restrictions may limit the Employee's ability to earn a livelihood in
a business engaged in a Competitive Activity, but the Employee nevertheless
believes that the Employee will receive sufficient consideration and other
benefits as an employee of the Company to clearly justify restrictions that, in
any event, given his education, skills and ability, the Employee does not
believe would prevent the Employee from earning a living.

 

Section 3.Inventions.

 

(a) Defined.  The Employee understands that during term of the Employee's
employment, there are certain restriction s on the Employee's development of
technology, ideas, and inventions, referred to in this Agreement as "Invention
Ideas."  The term Invention Ideas means all ideas, processes, trademarks,
service marks. inventions, technology, computer programs, original works of
authorship, designs, formulas, discoveries, patents and copyrights relating to
any existing or planned service or product of the Company, and all improvements,
rights, and claims related to the foregoing, that are conceived, developed, or
reduced to practice by the Employee alone or with others.  The Employee agrees
that all original works of authorship which are made by the Employee (solely or
jointly with others) within the scope of the Employee's employment and which are
protectable by copyright are "works made for hire," as the term is defined in
the United States Copyright Act ( 17 USCA, Section 101).





--------------------------------------------------------------------------------

 



 

(b) Disclosure.  The Employee agrees to maintain adequate and current written
records on the development of all Invention Ideas and to disclose promptly to
the Company all Invention Ideas and relevant records, which records will remain
the sole property of the Company. The Employee further agrees that all
information and records pertaining to any idea, process, trademark, service
mark, invention , technology , computer program, original work of authorship,
design formula, discovery, patent, or copyright that might reasonably be
construed to be an Invention Idea, but is conceived, developed, or reduced to
practice by the Employee (alone or with others) during the Employee's employment
or during the one-year period following termination of the Employee's
employment, shall be promptly disclosed to the Company (such disclosure to be
received in confidence). Any disclosure pursuant to this Section 3(b) will be
received by the Company in confidence so that the Company may examine such
information to determine if in fact it constitutes Invention Ideas subject to
this Agreement.

 

(c) Assignment.  The Employee agrees to, and does hereby continuously, assign to
the Company, without further consideration, all right, title, and interest that
the Employee may presently have or acquire (throughout the United States and in
all foreign countries), free and clear of all liens and encumbrances, in and to
each Invention Idea, which shall be the sole property of the Company, whether or
not patentable.  In the event any Invention Idea shall be deemed by the Company
to be patentable or otherwise registrable, the Employee shall assist the Company
(at its expense) in obtaining patent or other applicable registration s, and the
Employee shall execute all documents and do all other things (including
testifying at the Company's expense) necessary or proper to obtain patent or
other applicable registrations and to vest the Company with full title to
them.  The Employee's obligation to assist the Company in obtaining and
enforcing patent s, registrations or other rights for such inventions in any and
all countries, shall continue beyond the termination of his employment, but the
Company shall compensate the Employee at a reasonable rate after such
termination for the time actually spent by the Employee at the Company's request
for such assistance.  Should the Company be unable to secure the Employee's
signature on any document necessary to apply for, prosecute, obtain, or enforce
any patent, copyright, or other right or protection relating to any Invention
Idea, whether due to the Employee 's mental or physical incapacity or any other
cause, the Employee hereby irrevocably designates and appoints the Company and
each of its duly authorized officers and agents as the Employee's agent and
attorney-in-fact, to act for and on the Employee's behalf, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, and enforcement of patents, copyrights, or other rights
of protections with the same force and effect as if executed and delivered by
the Employee. Notwithstanding the foregoing provisions of this Section 3:

 

This provisions of this Section 3(c) do not apply to any invention for which no
equipment, supplies, facility, or trade secret information of the Company was
used and which was developed entirely on the Employee's own time, unless (a) the
invention relates (i) to the business of the Company or (ii) to the Employee's
actual or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the Employee for the Company.

(d) Exclusion s. Except as disclosed in Exhibit A attached hereto, there are no
ideas, processes, trademarks, service marks, inventions, technology, computer
programs, original works of authorship, designs, formulas, discoveries, patents,
copyrights, or improvements



--------------------------------------------------------------------------------

 



to the foregoing that the Employee wishes to exclude from this Agreement.  If
nothing is listed on Exhibit A, the Employee represents that the Employee has no
such invention s or improvements at the time of signing this Agreement, and that
the Employee is not aware of any existing contract in conflict with this
Agreement.

 

(e) Post-Termination Period.  The Employee understands and acknowledges that
because of the difficulty of establishing when any idea, process, invention.
etc., is first conceived or developed by the Employee, or whether it results
from access to confidential, trade secret or proprietary information or the
Company's equipment, facilities, and data, the Employee agrees that any idea,
process, trademark, service mark, invention, techno logy, computer program,
original work of authorship, design, formula, discovery, patent, copyright, or
any improvement, rights, or claims related to the foregoing shall be presumed to
be an Invention Idea if it relates to any existing or planned service or product
of the Company, subsidiaries or affiliates, and if it is conceived, developed,
used, sold, exploited, or reduced to practice by the Employee or with the
Employee's aid within six months after the Employee's termination of employment
with the Company.  The Employee may rebut the above presumption if the Employee
proves that the invention, idea, process, etc., is not an Invention Idea as
defined in Section 3(a).

 

(f)Illinois Statute.  The Employee understands that nothing in this Agreement is
intended to expand the scope of protection provided the Employee by Illinois
Statute 765 I LCS 1060.

 

 

Section 4.Irreparable Injury.  It is further expressly agreed that the Company
will or would suffer irreparable injury if the Employee were to compete with the
Company, UOL or any of its or their subsidiaries or affiliated companies in
violation of this Agreement or the Employee were to otherwise breach this
Agreement.  Any such violation or breach will cause the Company irreparable
harm, the amount of which may be extremely difficult to estimate, thus, making
any remedy at law or in damages inadequate. Consequently, the Company shall have
the right to apply to a court of appropriate jurisdiction for, and the Employee
consents and stipulates to the entry of, an order of injunctive relief in
prohibiting the Employee from competing with the Company or UOL, its successors
or any of its or their subsidiaries or affiliated companies in violation of this
Agreement, an order restraining any other breach or threatened breach of this
Agreement, and any other relief the Company and such court deems
appropriate.  This right shall be in addition to any other remedy available to
the Company in law or equity.  The parties hereby agree that the attorneys' fees
of the prevailing party in any such proceeding or action shall be paid by the
non-prevailing party.

 

 

Section 5.Representation and Warranties of the Employee.  The Employee
represents and warrants that the execution of this Agreement and subsequent
employment with the Company does not and will not conflict with any obligations
that the Employee has to any former employers or any other entity. The Employee
further represents and warrants that the Employee has not brought to the
Company, and will not at any time bring to the Company , any materials,
documents or other property of any nature of a former employer.

 





--------------------------------------------------------------------------------

 



Section 6.Miscellaneous.

 

(a)Jurisdiction, Choice of Law and Venue. The validity and construction of this
Agreement shall be governed by the internal laws of the State of Illinois,
excluding the conflicts-of-laws principles thereof. Each party hereto consents
to the jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in Chicago, Illinois.

 

(b)Entire Agreement.  This Agreement and any other agreement or document
delivered in connect ion with this Agreement, including the Employment Agreement
entered into as of the date hereof, between the Company and the Employee, state
the entire agreement and understanding of the parties on the subject matter of
this Agreement, and supersede all previous agreements, arrangements,
communications and understandings relating to that subject matter.

 

(c) Counterparts.  This Agreement maybe signed in two or more counterparts, each
of which shall be deemed an original, with the same effect as if all signatures
were on the same document.

 

(d) Amendment; Waiver; etc. This Agreement, and each other agreement or document
delivered in connection with this Agreement, may be amended, modified,
superseded or canceled, and any of the terms thereof may be waived, only by a
written document signed by each party to this Agreement or, in the case of
waiver, by the party or parties waiving compliance.  The delay or failure of any
party at any time or times to exercise any right or require the performance of
any duty under this Agreement or any other agreement or document delivered in
connection with this Agreement shall in no way affect the right of that party at
a later time to exercise that right or enforce that duty or any other right or
duty. No waiver by any party of any condition or of any breach of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed or construed to be a further or continuing waiver of any such
condition or breach or of the breach of any other term of this Agreement. A
single or partial exercise of any right shall not preclude any other or further
exercise of the same right or of any other right. The rights and remedies
provided by this Agreement shall be cumulative and not exclusive of each other
or of any other rights or remedies provided by law.

 

(e) Severability.  If any provision of this Agreement or any other agreement or
document delivered in connection with this Agreement, if any, is partially or
completely invalid or unenforceable in any jurisdiction, then that provision
shall be ineffective in that jurisdiction to the extent of its invalidity or
unenforceability, but the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement, all of which shall be construed and enforced as if that invalid or
unenforceable provision were omitted, nor shall the invalidity or
unenforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction.  The Company and the Employee agree
that the period of time and the geographical area described in Section I are
reasonable in view of the nature of the business in which the Company is engaged
and proposes to be engaged, and the Employee's understanding of his prospective
future employment opportunities.  However, if the time period or the
geographical area, or both, described in Section I should be judged unreasonable
in any judicial proceeding, then the period of time shall be reduced by that
number of months and the geographical area shall be reduced by elimination of
that portion, or both, as are deemed unreasonable, so that



--------------------------------------------------------------------------------

 



the restriction covenant of Section l may be enforced during the longest period
of time and in the fullest geographical area as is adjudged to be reasonable.

 

(f) Employment "At-Will". Both the Employee and the Company acknowledge that
nothing in this Agreement creates a contract for employment for any specific
duration.  The Employee's employment shall be "at-will", meaning both the
Company and the Employee can terminate the relationship at any time, with or
without reason or notice.

 

(g) Survival of Obligations.  The obligations of the Employee set forth in this
Agreement shall survive the termination of Employee's employment with the
Company and the termination of this Agreement.

 

(h) Assignment.  This Agreement may be freely assigned by the Company, but may
not be assigned by the Employee without the prior written consent of the Company
which may be withheld at the Company's sole discretion.

 

(i)Binding Effect.  This Agreement shall inure to the benefit of the Company and
its successors and assigns, and shall be binding upon the Employee and the
Employee's heirs, personal representatives and any permitted assigns.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

By: /s/ Robert S. Apatoff

Robert S. Apatoff

President

 

 

/s/ Tom Douglas Moeller

Tom Douglas Moeller





--------------------------------------------------------------------------------

 



EXHIBIT A

EMPLOYEE'S DISCLOSURE

 

Except as set forth below, there are no ideas, processes, trademarks , service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:

 



 



 



 



 

 

Date:  March 27, 2010/s/ Tom Douglas Moeller

Tom Douglas Moeller

 

 

 



--------------------------------------------------------------------------------